Case 1:19-cv-00169-LEK-KJM Document 67 Filed 11/27/19 Page 1 of 2           PageID #: 657




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   VENICE PI, LLC, et al.,        )              CIVIL NO. 19-00169 LEK-KJM
                                  )
                  Plaintiffs,     )              ORDER GRANTING PLAINTIFFS’
                                  )              FIRST EX PARTE MOTION FOR
        vs.                       )              ORDER PERMITTING CLERK TO
                                  )              PERFORM FOREIGN MAILING
   NGUYEN DINH MANH, et al.,      )
                                  )
                  Defendants.     )
   _______________________________)

        ORDER GRANTING PLAINTIFFS’FIRST EX PARTE MOTION
     FOR ORDER PERMITTING CLERK TO PERFORM FOREIGN MAILING

        On November 1, 2019, Plaintiffs Venice PI, LLC, MON LLC, Millennium

  Funding, Inc., Bodyguard Productions, Inc., TBV Productions, LLC, UN4

  Productions, Inc., and Hunter Killer Productions, Inc. (collectively, “Plaintiffs”)

  filed their First Ex Parte Motion for Order Permitting Clerk to Perform Foreign

  Mailing (“Ex Parte Motion”). ECF No. 56. The Court elects to decide this matter

  without a hearing pursuant to Rule 7.1(c) of the Local Rules of Practice for the

  United States District Court for the District of Hawaii.

        For good cause shown, the Court GRANTS the Ex Parte Motion. The Court

  DIRECTS Plaintiffs to provide the Clerk’s Office with all required documents in

  addressed, postage prepaid, FedEx envelopes. Plaintiffs shall indicate their

  attorney’s business address as the return address on the envelopes.
Case 1:19-cv-00169-LEK-KJM Document 67 Filed 11/27/19 Page 2 of 2                PageID #: 658




         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, November 27, 2019.



                                          Kenneth J. Mansfield
                                          United States Magistrate Judge




  Venice PI, LLC v. Manh, Civil No. 19-00169 LEK-KJM; Order Granting Plaintiffs’ First Ex
  Parte Motion for Order Permitting Clerk to Perform Foreign Mailing




                                               2
